Citation Nr: 0414171	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-22 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
as secondary to diabetes mellitus.


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist.  On August 29, 2001, VA issued regulations 
implementing the provisions of VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

In a letter dated in September 2002, the veteran argued that 
the VA examination he underwent in April 2002 was inadequate 
as the examiner was not a neurologist.  The Board notes that 
the examiner indicated that no medical records were provided 
for review and that the purpose of the examination was for 
evaluation of diabetes mellitus.

In the present case, the Board finds that VA's redefined 
duties to notify and to assist a claimant, as set forth in 
the VCAA, have not been fulfilled regarding the issue on 
appeal.  See Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The RO will need to 
provide the veteran with specific information concerning what 
additional information he needs to submit to establish 
service connection and what information VA will attempt to 
obtain as required by the VCAA.  In particular, the RO has 
not notified the veteran of what evidence he needs to 
establish his claim for service connection for peripheral 
neuropathy secondary to diabetes mellitus nor indicated what 
evidence VA has obtained and/or plans to obtain.  See Huston 
v. Principi, 17 Vet. App. 195 (2003).  The RO has not 
supplied the veteran with all the regulations pertinent to 
his claim.  Consequently, a remand is required to comply with 
the notice provisions contained in the VCAA.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a)). 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. for the following actions:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  The RO should ask the veteran to 
identify all health care providers that 
have treated him for any numbness, loss 
of sensation, or peripheral neuropathy in 
his extremities from August 1968 to the 
present.  The RO should attempt to obtain 
records from each health care provider he 
identifies that are not already in the 
claims file.

3.  Afterwards, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a neurological examination to 
determine whether the veteran has 
peripheral neuropathy that is secondary 
to diabetes mellitus.  The claims file 
must be made available to the examiners 
in connection with the examination.  The 
examiner should perform any tests or 
studies deemed necessary.  The examiner 
should offer an opinion as to whether the 
veteran has peripheral neuropathy and, if 
so, whether the peripheral neuropathy is 
secondary to diabetes mellitus.

4.  After completion of the above, the RO 
should readjudicate the appellant's 
claim.  If the determination remains 
adverse, the veteran should be furnished 
a supplemental statement of the case 
which discusses and fully sets forth the 
controlling law and regulations pertinent 
to the appeal.  The requisite period of 
time for a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

